Citation Nr: 0328068	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  98-12 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from September 1959 to 
December 1979 and received numerous decorations and awards 
for his service, including a Combat Action Ribbon.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision, which granted an 
increased rating, from a noncompensable rating to 10 percent, 
for bilateral hearing loss, effective from July 8, 1997.


FINDINGS OF FACT

1.  A July 1997 audiological evaluation reflects that average 
puretone air conduction thresholds for the 1000, 2000, 3000, 
and 4000 hertz frequencies was 53 in the right ear and 57 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 82 percent in the right ear and 72 percent in the 
left ear.

2.  A November 2002 VA audiological evaluation reflects that 
average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 88 in the right 
ear and 60 in the left ear; thresholds at the 4 frequencies 
were 55 or more in the right ear and, with resolution of 
doubt, can be considered the same in the left ear.  Speech 
audiometry revealed speech recognition ability of 72 percent 
in the right ear and 96 percent in the left ear.


CONCLUSIONS OF LAW

1.  Prior to June 10, 1999, the criteria for a rating in 
excess of 10 percent for the service-connected bilateral 
hearing loss were not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6101 
(1998).

2.  Effective June 10, 1999, the criteria for the assignment 
of a 20 percent rating for the service-connected bilateral 
hearing loss are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2003) 
(effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

During the pendency of this claim and appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  In May 2003, a 
Federal appeals court invalidated certain portions of those 
new regulations, at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002), in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1337 (Fed. Cir. 2003).  

Pursuant to the VCAA, the RO must notify the claimant of 
evidence and information necessary to substantiate his/her 
claim and inform the claimant as to whether he/she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  This was accomplished most recently by 
means of a thorough October 2002 development letter sent by 
the RO.  The record also shows the appellant received an 
evidence-development letter in April 2003.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (VA must advise 
claimants as to the evidentiary development requirements of 
VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002) (Board must identify documents in the file which 
establish compliance with VCAA).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The claims file contains a recent VA examination and 
a transcript from a hearing held in April 2003.  At the time 
of that hearing, supporting evidence was submitted and the 
veteran did not identify any additional pertinent medical 
records.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  A recent VA audiological examination was conducted 
in November 2002.

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  However, the notices 
provided to the appellant in the present case since the claim 
for increase was filed in July 1997 have accorded him ample 
time for response. With further regard to the issue of 
adequacy of notice, the Board notes the RO's April 2003 
letter to the veteran, advised him that he should submit any 
information or evidence within 90 days, but made clear that 
he could submit evidence before the Board made a decision in 
his case.  As noted above, subsequent to that correspondence 
no response has been forthcoming, although additional 
evidence was submitted just prior thereto.



II.  Factual Background

Service connection for bilateral hearing was initially 
established in a February 1993 rating action, at which time a 
noncompensable evaluation was assigned.  

The veteran filed a claim for an increased evaluation in July 
1997.  A VA audio examination was conducted in July 1997.  It 
was noted that he used a self-purchased hearing aid for the 
right ear.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
40
45
60
70
LEFT
65
55
50
60
65

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 53 in the right 
ear and 57 in the left ear.  Speech audiometry revealed 
speech recognition ability of 82 percent in the right ear and 
72 percent in the left ear.  A diagnosis of moderate to 
severe bilateral hearing loss was made.  Speech recognition 
scores of the left ear were described as fair and of the 
right ear were described as good.  

Based on the 1997 VA examination results, a 10 percent 
evaluation was granted for bilateral hearing loss in a 
September 1997 rating action.  

The most recent VA audio examination was conducted in 
November 2002.  The veteran complained of long-standing 
hearing loss, worse in the right ear.  It was noted that the 
listening situations of greatest difficulty were movies, 
theaters, and watching television.  




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
80
100
95
LEFT
55
55
45
60
80

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 88 in the right 
ear and 60 in the left ear.  Speech audiometry revealed 
speech recognition ability of 72 percent in the right ear and 
96 percent in the left ear.  The diagnosis of the right ear 
was severe to profound hearing loss with fair to poor speech 
recognition ability.  The diagnosis of the left ear was 
moderately-severe to moderate hearing loss with good to 
excellent speech recognition ability 

The veteran presented testimony at a hearing held before the 
under signed Veterans Law Judge in April 2003.  He testified 
that he had been wearing hearing aids since 1997.  He 
indicated that later in April 2003, he would be fitted for 
new hearing aids, but that his hearing acuity would not be 
tested at that time.  The veteran indicated that he had 
difficulty hearing on the telephone or at the theater.  He 
also testified that he had interviewed for a job as a 
paralegal, but reported that he had been on a couple of 
interviews during which he could not follow the questioning 
due to hearing loss, and did not get the jobs.  At the 
hearing, the veteran submitted the complete audiological 
findings made in conjunction with November 2002 VA 
audiological evaluation.

III.  Pertinent Law and Regulations

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history (see 38 C.F.R. § 4.41), where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3. 

The assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level, as measured by pure tone audiometric 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second.  To evaluate the degree of disability from 
bilateral defective hearing, the rating schedule establishes 
11 auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. §§ 
4.85, 4.87, Diagnostic Codes 6100 to 6110 (1998), effective 
prior to June 10, 1999.  

Evaluations based solely on puretone averages is for 
application only when the Chief of the Audiology Clinic 
certifies that language difficulties or inconsistent speech 
audiometry scores make the use of both puretone average and 
speech discrimination inappropriate.  38 C.F.R. § 4.85(c) 
(1998), in effect prior to June 10, 1999.

The criteria for the evaluation of diseases of the ear and 
other sense organs were revised, effective June 10, 1999.  
See 64 Fed. Reg. 25202-25210 (May 11, 1999).  Under the 
revised criteria, evaluations of bilateral defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level, as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from bilateral defective hearing, the rating 
schedule establishes 11 auditory acuity levels from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86, 
effective June 10, 1999.

The amended regulations also added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
section 4.85 because the speech discrimination test may not 
reflect the severity of communicative functioning that some 
veterans experience.  See 64 Fed. Reg. 25,203 (May 11, 1999).  
Under 38 C.F.R. § 4.86(a), if puretone thresholds at each of 
the specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
are 55 dB's or more, an evaluation could be based upon either 
Table VI or Table VIa, whichever results in a higher 
evaluation.  Under section 4.86(b), when a puretone threshold 
is 30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VIa, whichever results in a higher evaluation.

The rating schedule makes a proper allowance for improvement 
by hearing aids.  38 C.F.R. § 4.86 (1998), § 4.85(a) (2003).

IV.  Analysis

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  As will be explained herein, the provisions 
new to the schedular criteria allow special consideration to 
cases of exceptional patterns of hearing impairment and, 
accordingly, the provisions of 38 C.F.R. § 4.86 (2003), 
effective as of June 10, 1999, are more favorable to the 
veteran and will be applied in this case, as of the effective 
date. 

With regard to evaluating the veteran's hearing loss prior to 
June 10, 1999, the audiological evaluation in July 1997 
showed an average puretone threshold of 53 at 1,000, 2,000, 
3,000, and 4,000 hertz in the right ear with 82 percent 
speech recognition ability.  Under Table VI, this resulted in 
level IV hearing impairment.  Average puretone threshold in 
the left ear was 57 with speech recognition ability of 72 
percent, resulting in level V impairment.  These levels 
resulted in a 10 percent rating under Table VII.  There was 
no certification that the use of puretone average and speech 
discrimination was inappropriate.  Therefore, prior to the 
June 10, 1999 regulatory change, a rating in excess of 10 
percent was not warranted.

With regard to evaluating the veteran's hearing loss as of 
June 10, 1999, during the most recent VA audiological 
evaluation in November 2002, the veteran had pure tone 
thresholds of 75, 80, 100, and 95 decibels, for an average of 
88 decibels, at 1,000, 2,000, 3,000, and 4,000 hertz in the 
right ear with 72 percent speech recognition ability.  The 
pure tone thresholds in the left ear were 55, 45, 60, and 80 
decibels, for an average of 60 decibels, at the same 
frequencies with a speech recognition ability of 96 percent.  
The Board observes that with respect to the veteran's right 
ear that he meets the criteria for an exceptional pattern of 
hearing impairment, as defined under 38 C.F.R. § 4.86 (2003).  
His pure tone thresholds at 1000, 2000, 3000 and 4000 hertz 
are all 55 decibels or more.  Thus, the Roman numeral 
designation for the right ear can be taken from Table VIa.  
The average pure tone threshold of 88 translates to a literal 
designation of level VIII for the right ear under Table VIa.

In the November 2002 decision, the RO determined that the 
veteran's left ear did not technically demonstrate an 
exceptional pattern of hearing loss as defined under 
38 C.F.R. § 4.86, and thus it was evaluated under Table VI, 
showing a literal designation of level II hearing loss in 
that ear.  When the veteran's left and right ear hearing loss 
are combined for evaluation purposes in accordance with 
38 C.F.R. § 4.85, Table VII; the auditory level of VIII in 
the right ear and an auditory level of II in the left ear 
supports the currently assigned 10 percent evaluation for 
bilateral hearing loss under table VII, effective as of June 
10, 1999.  The RO's decision was correctly in accordance with 
the mechanical application of the rating schedule to the 
numeric designations assigned therein.

However, the Board believes that this is a case in which both 
the provisions of 38 C.F.R. § 4.3 (resolution of reasonable 
doubt) and 38 C.F.R. § 4.7 (higher of two evaluations) are 
applicable.  The Board observes that the veteran's left ear 
hearing loss substantially, although not exactly, meets the 
criteria for an exceptional pattern of hearing impairment, as 
defined under 38 C.F.R. § 4.86 (2003).  His pure tone 
thresholds at 1000, 3000 and 4000 hertz are all 55 decibels 
or more, and it is only at 2,000 hertz that his hearing 
acuity was evaluated as lower than 55 decibels.  His average 
puretone air conduction thresholds in the left ear for the 
1000, 2000, 3000, and 4000 hertz frequencies was 60 decibels.  
Thus, the Board, resolving all doubt, concludes that the 
Roman numeral designation for the left ear can also be taken 
from Table VIa.  The average pure tone threshold of 60 
translates to a designation of level IV for the left ear 
under Table VIa.

Thus, when evaluating the claim for increase, the higher 
designation of level IV for the veteran's left ear will be 
used according to Table VIa (as opposed to the lower level of 
II which would have been assigned under Table VI) and a level 
VIII is assigned for the veteran's right ear under Table VIa.  
Under 38 C.F.R. § 4.85, Table VII, level IV for the left 
(better) ear and Level VIII for the right (worse) ear 
warrants a 20 percent rating effective June 10, 1999.  The 
benefit-of-the-doubt rule has been applied in this case and a 
20 percent evaluation is granted.  

Additionally, 38 C.F.R. § 3.321(b)(1) provides that, where 
the disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for service-connected disability, then 
an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or by the veteran before the Board, the correct course of 
action for the Board is to raise the issue and remand the 
matter for decision in the first instance by the RO.  Bagwell 
v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In the absence of "evidence of 'an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards' . . . the 
Board [is] not required to discuss the possible application 
of § 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Here, the veteran has not specifically raised the issue of an 
extraschedular rating.  There is no evidence that his hearing 
disability necessitates frequent hospitalization.  The record 
does suggest that the veteran has experienced hearing 
difficulty in an employment setting and it is noted that he 
is currently unemployed.  However, there has been no 
objective evidence presented at this point which establishes 
that the veteran's hearing loss alone has caused marked 
interference with employment to the extent that an evaluation 
in excess of that granted herein is warranted.   As a result, 
at this time, the Board finds that consideration of this 
matter under the provisions of 38 C.F.R. § 3.321 is not 
appropriate.


ORDER

Prior to June 10, 1999, a rating in excess of 10 percent for 
bilateral hearing loss is denied.

A 20 percent evaluation for bilateral hearing loss disability 
is granted effective June 10, 1999, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



